                 Case 1:18-cr-00236-DAD Document 58 Filed 08/02/21 Page 1 of 2



 1   MARK W. COLEMAN #117306
     NUTTALL & COLEMAN
 2   2333 Merced Street
     Fresno, California 93721
 3   P: (559) 233-2900
     F: (559) 485-3852
 4
 5   Attorneys for Defendant
                      CHAMPA SAYADETH
 6
 7
 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                         )       Case No.: 1:18-cr-00236-DAD
11   UNITED STATES OF AMERICA,                           )                 1:18-cr-00228-DAD
                                                         )
12                                       Plaintiff,      )
                                                         )       STIPULATION TO CONTINUE
13          v.                                           )       SENTENCING AND ORDER
                                                         )
14   CHAMPA SAYADETH,                                    )       Date: August 30, 2021
                                                         )       Time: 9:00 a.m.
15                                       Defendant.      )       Judge: Dale A. Drozd
16
17          IT IS HEREBY STIPULATED and agreed by and between attorneys for the respective clients
18   that the Sentencing hearing currently on calendar for August 30, 2021, at 9:00 a.m., be continued to
19   October 18, 2021, at 9:00 a.m., or as soon thereafter as is convenient to the court’s calendar.
20          This continuance is requested by counsel for Defendant, CHAMPA SAYADETH, due to the fact
21   that counsel needs additional time to file informal objections to the Probation Report. Counsel for
22
     Defendant has been out of the office for the most of the past two weeks due to a family medical
23
     emergency involving his 90-year-old father. Due to counsel’s absence, additional time is needed to
24
     prepare and file informal objections and a Sentencing Memorandum.
25
            Counsel for Defendant has spoken with Assistant U. S. Attorney, Stephanie Stokman, who has
26
     no objection to this continuance.
27
     ///
28




                                                             1
              Case 1:18-cr-00236-DAD Document 58 Filed 08/02/21 Page 2 of 2


     Dated: August 2, 2021.                        Respectfully Submitted,
 1
 2                                                 NUTTALL & COLEMAN

 3                                                 /s/ MARK W. COLEMAN
 4
                                                   MARK W. COLEMAN
 5                                                 Attorney for Defendant

 6
 7   Dated: August 2, 2021.                        UNITED STATES ATTORNEY’S OFFICE

 8                                                 /s/STEPHANIE STOKMAN
 9
10                                                 STEPHANIE STOKMAN
                                                   Assistant U.S. Attorney
11
                                        **********
12
13                                         ORDER
14
            IT IS ORDERED that the Sentencing currently scheduled on August 30, 2021, at 9:00 a.m. is
15
     continued to October 18, 2021, at 9:00 a.m.
16
17
18   IT IS SO ORDERED.
19
        Dated:    August 2, 2021
20                                                     UNITED STATES DISTRICT JUDGE

21
22
23
24
25
26
27
28




                                                         2
